In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated July 9, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of its motion for summary judgment, the defendant submitted evidence establishing that it had no supervisory control over the removal of the “trimmi pile” and, therefore, had not violated Labor Law § 200 (see, Comes v New York State Elec. & Gas Corp., 82 NY2d 876, 877). The plaintiffs’ opposition papers were insufficient to raise a triable issue of fact as to whether the defendant had the authority to control the activity bringing about the injury (cf., Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 506).
Furthermore, the court correctly dismissed the plaintiffs’ cause of action to recover damages for breach of Labor Law § 241 (6) since the plaintiffs failed to allege violations of specific sections of the Industrial Code either in their complaint or bill of particulars (see, Ross v Curtis-Palmer Hydro-Elec. Co., supra; Phelan v State of New York, 238 AD2d 882; Orr v Christa Constr., 206 AD2d 881). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.